Citation Nr: 1243368	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-36 047	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for an eye disability (claimed as exotropia, status post muscle surgery).



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was initially before the Board in March 2012 when it was remanded for further development.  

In the previous remand, the Board instructed that the Veteran be afforded a VA examination for his eyes; such was performed in April 2012.  In that examination, the examiner stated that the Veteran's eye condition was not aggravated during service because in-service surgery for exotropia was "successful" and the Veteran went on to be a paratrooper.  

The examiner was further asked to address no less than three other separate questions in the remand instruction.  It does not appear that the examiner addressed any of those questions in the April 2012 examination report, including: (a) whether any other diagnosed eye problem-which the Board notes included at least dry eye syndrome and conjunctival scarring-was related to military service; and, (b) whether the Veteran's meibomian gland dysfunction previously diagnosed (even if such had resolved currently) was related to service.  

The Board further notes that a significant reason that the previous June 2007 examiner's opinion was found to be inadequate was because it did not appear as though she had reviewed the service treatment records, including references to the Veteran's post-surgical granulomas.  

Accordingly, the Board finds that its previous remand directives were not properly followed with respect to obtaining a VA examination, and a remand is thus necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records from the North Chicago VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have received for his claimed eye conditions.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an ophthalmologist in order to determine whether any current eye disorders exist and whether such are related to or aggravated by military service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify each eye disorder found, including any exotropia, meibomian gland dysfunction, dry eye syndrome, or disability manifested by left eye orbital pain.  

Then, the examiner should opine whether: 

(a) The Veteran's exotropia or residual was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by military service?  

The examiner should specifically discuss the noted post-surgical granulomas in service, their excision, and the Veteran's lay complaints of a dull aching pain in his left eye both prior to and subsequent to said excisions, as well as his lay evidence that such pain has been continuous since his surgery in service.  

The examiner should explain whether his claimed pain and other symptomatology represents an aggravation of the Veteran's exotropia, or whether such is related to some other disorder, separate and apart from exotropia.

(b) The Veteran's meibomian gland dysfunction, regardless of current presence at the time of the examination, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is related to the Veteran's service, including whether such is a residual of the Veteran's ocular surgery in service.

(c) Any other eye disorder noted, including dry eyes and claimed left eye orbital pain, more likely, less likely or at least as likely as not began in or is related to the Veteran's service, including whether any such problem is a residual of the Veteran's ocular surgery in service.

(d) The Veteran's mild conjunctival scarring is related to his surgery in service and whether scarring is visible to others and whether it represents any impairment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for an eye disability.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

